DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           ANTHONY P. SCUDERI and EMILY J. SCUDERI,
                          Appellants,

                                    v.

     NATIONSTAR MORTGAGE, LLC, SATURNIA HOMEOWNERS
           ASSOCIATION, INC., and SUNTRUST BANK,
                          Appellees.

                              No. 4D16-2936

                         [September 28, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Peter   D.    Blanc,     Judge;   L.T.   Case     No.
502014CA009900XXXXMB.

  Thomas Erskine Ice of Ice Appellate, Lake Worth, for appellants.

  Nancy M. Wallace, William P. Heller and Celia C. Falzone of Akerman
LLP, Tallahassee, Fort Lauderdale and Jacksonville, for appellee
Nationstar Mortgage, LLC.

PER CURIAM.

  Affirmed.

WARNER, LEVINE, JJ., and BUCHANAN, LAURIE E., Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.